Citation Nr: 0426068	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 23, 1998, 
for the grant of service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) that granted the veteran's claim of 
entitlement to a service connection for Meniere's disease 
with a disability evaluation of 30 percent, and assigned an 
effective date of June 23, 1998, for that grant of benefits.  
In December 2001, the veteran filed a notice of disagreement 
with the effective date assigned.  The issue was ultimately 
perfected for appeal.  

In March 2003, the veteran appeared at a travel Board hearing 
at the RO before the undersigned.  In the course of that 
hearing, he submitted additional medical evidence together 
with a document waiving initial RO consideration of that 
evidence.  The transcript of that hearing and the evidence 
submitted therein has been associated with the claims file, 
and the case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.. Service connection has been in effect for bilateral 
hearing loss since February 1985, and for tinnitus since July 
1992.  

3.  VA treatment records dated in June 1994, show a diagnosis 
of vertigo, and document the initial reference to Meniere's 
disease, manifested by sensorineural hearing loss, tinnitus, 
and vertigo.  

4.  On January 17, 1995, the veteran filed a claim of 
entitlement to service connection for vertigo, claiming it to 
be related to his service-connected hearing loss and 
tinnitus.  In September 1997, the RO denied the veteran's 
claim of entitlement to service connection for vertigo, 
characterized therein as dizziness.  In October 1997, the 
veteran filed a notice of disagreement with the September 
1997 decision.  A statement of the case was issued in 
February 1998 as to the issue of service connection for 
dizziness.  In June 1998, the veteran filed a substantive 
appeal regarding the denial of the claim of entitlement to 
service connection for vertigo.  

4.  An October 2001 VA ear disease examination, resulted in 
the diagnosis of Meniere's disease with vertigo, tinnitus, 
and hearing loss, and found it to be due to service-connected 
tinnitus and hearing loss.  

5.  A November 2001 rating decision granted service 
connection for Meniere's disease, finding it to be manifested 
by extreme dizziness, tinnitus, and hearing loss. 


CONCLUSION OF LAW

The requirements for an effective date of January 17, 1995, 
but no earlier, for the grant of service connection for 
Meniere's disease have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.158, 
3.159, 3.400, 3.655, 20.202 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The current standard 
requires that after the evidence has been assembled, it is 
VA's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue considered 
herein on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The veteran has clearly identified the 
benefits sought.  Further, he referenced the bases for the 
claim.  Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought in the 
November 2001 rating decision, the January 2003 statement of 
the case, and a Notice and Development statement provided to 
the veteran by the undersigned at his hearing before the 
Board in March 2003.  The Notice an Development statement 
given to the veteran in March 2003 specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  

It was further noted in the foregoing documents that what was 
lacking was evidence supporting a finding that an earlier 
effective date of service connection for Meniere's disease 
could be assigned.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the Notice and Development statement 
given to the veteran in March 2003, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It is further noted that the veteran was afforded a pertinent 
VA examination in October 2001.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

It is critical to note that over a year has transpired since 
the March 2003 VCAA notice statement.  It is also noteworthy 
that the veteran did not respond to the notice and provide 
the requested evidence that could demonstrate the existence 
of an earlier effective date for the grant of service 
connection for Meniere's disease, nor did the veteran provide 
requested evidence that could demonstrate that the improper 
sequencing of notice that had been provided to him was 
harmful error.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to that VCAA notice, and that neither the 
appellant nor his representative have given any indication of 
additional evidence that has not been sought regarding the 
issue considered herein, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103, effective 
November 9, 2000, specifies that VA is not prohibited from 
making a decision on a claim before the expiration of the 
one-year period after a notice to the veteran and his 
representative of the information needed to complete an 
application for benefits.  See the Veterans Benefits Act of 
2003, Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  As 
noted above, there is no deficiency in the veteran's case at 
hand, nor would there be otherwise by operation of the new 
law.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in November 
2001, and the veteran was provided with initial notice of the 
VCAA as it pertained to the earlier effective date claim in 
March 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, as noted above, the veteran did not 
respond to the VCAA notice at all, and as such did not 
provide requested evidence to demonstrate that the improper 
sequencing of notice to him was harmful error.  See the 
references to the documents issued to the veteran set out 
above.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
The Board finds that there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the Board over one year ago, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  He has submitted evidence or 
argument since the receipt of the required notice, including 
that received at his personal hearing before the undersigned.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310 (2003).

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement to or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2003).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of the informal claim.  38 C.F.R. § 
3.155(a) (2003).  An application, formal or informal which 
has not been finally adjudicated is considered to be a 
pending claim.  38 C.F.R. § 3.160(c) (2003).

A Substantive Appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent possible, the argument should be 
related to specific items in the SOC.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

Factual Background

The veteran served on active duty from January 1960 to July 
1965.  

In April 1985, service connection was granted for bilateral 
hearing loss, effective from February 1985.  In January 1993, 
service connection was granted for tinnitus, effective from 
July 1992.  

VA treatment records dated in June 1994, show a diagnosis of 
vertigo, and document the initial reference to the 
possibility of Meniere's disease, indicating that the 
veteran's symptoms included sensorineural hearing loss, 
tinnitus, and vertigo.  

On January 17, 1995, in conjunction with the filing of a 
substantive appeal for an increased rating for his service-
connected hearing loss, the veteran asserted a claim of 
entitlement to service connection for vertigo, claiming it to 
be related to his service-connected hearing loss and 
tinnitus.  

On January 31, 1995, the veteran underwent audiological 
testing at the Kirklin Clinic for the purpose of determining 
the nature of his vertigo.  "ENG" studies were abnormal, 
indicating a "non-localized peripheral vestibular lesion."

In September 1997, the RO denied the veteran's claim of 
entitlement to service connection for vertigo, characterized 
therein as dizziness.  In October 1997, the veteran filed a 
notice of disagreement with the September 1997 decision.  A 
statement of the case was issued in February 1998 as to the 
issue of service connection for dizziness.  

In June 1998, the veteran filed a statement requesting that 
"mentinous (sic)" disease and vertigo be reconsidered for 
an increase in compensation.  The veteran stated that if a 
favorable decision was not reached, the statement should be 
considered a "notice of disagreement to start [his] 
appeal."  

Pursuant to the Board's November 2000 remand, the veteran was 
provided with a VA ear disease examination in October 2001 
for the purpose of determining whether he had Meniere's 
disease, and if so, whether it could be related to service, 
or to a service-connected disability.  In the report of that 
examination, the pertinent diagnosis was Meniere's disease 
with vertigo, tinnitus, and hearing loss.  The examiner 
opined that the veteran's Meniere's disease had been 
initially diagnosed at the Kirklin Clinic in 1995.  It was 
opined further that the etiology of the disorder was due to 
extreme dizziness, tinnitus and hearing loss.  The examiner 
concluded that it was at least as likely as not that the 
veteran's Meniere's disease was approximately due to his 
service-connected hearing loss and tinnitus, which were 
considered early manifestations of symptoms of Meniere's 
disease.  

In a November 2001 rating decision, service connection was 
granted for Meniere's disease, finding it to be manifested by 
extreme dizziness, tinnitus, and hearing loss. 

Analysis

The veteran has argued in written statements and at his 
hearing before the Board that the effective date for the 
grant of service connection for Meniere's disease should be 
back to the year 1995, when he alleges that he had filed his 
original claim.  He asserts that Meniere's disease was first 
diagnosed in January 1995 at the Kirklin Clinic in 
Birmingham, Alabama.  

Upon review of the facts of this case in the light most 
favorable to the veteran, the Board finds that the initial 
claim of service connection for Meniere's disease was 
received on January 17, 1995, when the veteran asserted a 
claim of service connection for vertigo.  That claim was 
eventually appealed and remained open until the time when 
service connection for Meniere's disease was granted.

The record shows that Meniere's disease had been suspected as 
early as June 1994.  It is apparent in retrospect that the 
Kirklin Clinic referral in January 1995 was for the purpose 
of verifying the existence of Meniere's disease, and that the 
abnormal study at the clinic did just that.  

Meniere's disease is defined as hearing loss, tinnitus, and 
vertigo resulting from nonsuppurative disease of the 
labyrinth with the histopathologic feature of endolymphatic 
hydrops.  Dorland's Illustrated Medical Dictionary 739 [28th 
ed. 1994].

Although the veteran was not medically artful in the January 
1995 characterization of his claim as one of service 
connection for vertigo, given that service connection was 
already in effect for hearing loss and tinnitus, it seems 
clear that what he was really asserting was a claim for any 
disability with symptoms that included vertigo or dizziness.  

The Board finds further, that following the September 1997 
rating decision that denied his claim of service connection 
for vertigo or dizziness, the veteran continued to prosecute 
his appeal.  In 1997, he filed a notice of disagreement.  
Thereafter, following the issuance of the February 1998 
statement of the case, the veteran filed a statement in June 
1998 that can be construed as a substantive appeal regarding 
the issue of service connection for vertigo or dizziness.  In 
that June 1998 statement, he erroneously referred to 
Meniere's disease as "mentinous (sic)" disease and vertigo; 
nevertheless, the veteran asked that the denial of his claim 
"be reconsidered", indicating his continued disagreement 
with prior dispositions of his claim, and further asserted 
his intention to continue his appeal.  Liberal construction 
of that statement allows its recognition as a substantive 
appeal as to the issue of entitlement to service connection 
for a disability that has symptoms that include vertigo 
(eventually diagnosed as Meniere's disease).  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.202.  Service connection for Meniere's 
disease was ultimately granted in 2001.

Consequently, in this appeal, the effective date for the 
grant of service connection for Meniere's disease must be the 
date of receipt of the claim on January 17, 1995, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b).  

According to the VA treatment records, Meniere's disease was 
first suspected in June 1994.  That diagnosis was 
subsequently confirmed.  One may assume for the sake of 
analysis that Meniere's disease existed at the time of the 
veteran's January 1995 claim of service connection for 
vertigo.  Consequently, since the date of receipt of the 
veteran claim on January 17, 1995 was later than the date 
entitlement arose, the evidence supports the assignment of 
January 17, 1995, as the effective date for the grant of 
service connection for Meniere's disease.  The preponderance 
of the foregoing evidence, however, is against the assignment 
of an effective date earlier than January 17, 1995.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  


ORDER

An effective date of January 17, 1995, but no earlier, for 
the grant of service connection for Meniere's disease, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



